Title: From Benjamin Franklin to William Smith, 27 November 1753
From: Franklin, Benjamin
To: Smith, William


Dear Sir,
Philada. Nov. 27. 1753
Having wrote you fully via Bristol, I have now little to add. Matters relating to the Academy remain in Statu quo. A Majority of the Trustees, I find, would be glad to see a Rector establish’d there, but they dread entring into new Engagements ’till they are got out of Debt; and I have not yet been able to bring them over to my Opinion, that a good Professor and Teacher of the higher Branches of Learning, would draw so many Scholars as to pay great Part if not the whole of his Salary. Thus, unless the Proprietors shall think fit to put the finishing Hand to our Institution, it must, I fear, wait some few Years longer before it can arrive at that State of Perfection which to me it seems now to be capable of; and all the Pleasure I promis’d myself in seeing you settled among us, vanishes into Smoke. But good Mr. Collinson writes me Word, that no Endeavour of his shall be wanting, and he hopes with the Archbishop’s Assistance to be able to prevail with our Proprietors. I pray God grant them Success.
My Son presents his affectionate Regards with, Dear Sir, Your most humble Servant
B Franklin
I have not yet been favour’d with a Line from you, since your Arrival in England.

 Endorsed: B. Franklin  Novr. 27 1753
